Citation Nr: 0415093	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

In this case, the Board notes that the veteran's principal 
claimed stressors, an inservice assault by a gynecologist at 
Ft. Benning, Georgia in the fall of 1982, an inservice rape 
by an assistant platoon sergeant at Ft. Benning, Georgia in 
November 1983, and an inservice assault at Ft. Stewart, 
Georgia by a radiologist from Winn Army Community Hospital in 
1985, are not combat-related stressors, and, thus, the record 
must contain evidence which corroborates the veteran's claims 
as to the occurrence of these stressors.

In this regard, the Board observes that, during the pendency 
of the veteran's appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Patton v. 
West, in which it noted that in the particular case of claims 
of PTSD due to a personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet. App. 272, 277 (1999).  The Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.

Since the Court's holding in Patton, supra, there has been an 
amendment to the law pertaining to PTSD.  The provisions of 
38 C.F.R. § 3.304(f) were amended pursuant to 67 Fed. Reg. 
10330-10332 (March 7, 2002) to include a new provision 
concerning PTSD in sexual assault cases.  In particular, the 
new provisions provide guidance concerning the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection of PTSD resulting from personal 
assault.  This amendment indicates if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.

In addition, the veteran has stated that she began abusing 
prescription drugs following the first assault by the 
gynecologist at Ft. Benning in fall 1982, but that this abuse 
"escalated dramatically" following the 1985 assault at Ft. 
Stewart.  She has indicated that prescription or pharmacy 
records from Ft. Stewart might serve to confirm her excessive 
drug use at that time.  Although it is not clear to the Board 
whether such historical records are routinely maintained, the 
veteran has essentially requested VA assistance in this 
regard.  The Board notes further, that in a January 2004 
statement, the veteran also indicated that while she was 
stationed at Ft. Stewart, she was sent to a psychologist, Dr. 
Conklin.  Since mental hygiene clinic records are not 
routinely furnished by the National Personnel Records Center 
in the absence of a specific request, the RO should ensure 
that such a request for these records is made on remand.  
Therefore, the Board finds that a request for 
pharmacy/prescription records for the period that the veteran 
was stationed at Ft. Stewart, which the veteran's service 
personnel records indicate was from September 1984 to April 
1987, as well as mental hygiene records from Ft. Stewart 
should be accomplished.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with 38 C.F.R. 
§ 3.304(f) and M21-1, Part III, § 
5.14(c), in order to obtain as much 
information as possible about the 
personal assault incidents in service, to 
include a detailed description of the 
pertinent incidents, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailants and others who were also 
assaulted or have knowledge of the 
incident.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD, to include 
additional statements from relatives.  
She should be asked to provide any 
additional information possible regarding 
the stressful events claimed to have 
caused PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors she 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is also requested 
to provide specific information 
concerning her treatment by a 
psychologist, identified by the veteran 
as Dr. Conklin, at Ft. Stewart including 
the dates of such treatment.  The veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The RO should then request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, including military police 
records, if the veteran has provided 
sufficiently detailed information to make 
such request feasible.

2.  The RO should determine whether 
pharmacy/prescription records are 
maintained by the medical facility at Ft. 
Stewart, Georgia for the period extending 
from September 1984 to April 1987.  If 
so, the RO should request such records to 
determine whether such records provide 
corroborating evidence of excessive use 
of prescription drugs by the veteran. 

With information provided by the veteran 
pursuant to number 1 above, the RO should 
request from the appropriate government 
entity all mental hygiene records 
relating to treatment of the veteran by a 
psychologist at Ft. Stewart.  

3.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the record contains evidence that 
corroborates the veteran's account of the 
inservice stressor incidents; if so, the 
RO should specify the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

5.  The examiner must determine whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions, 38 C.F.R. § 3.304(f) and M21-
1, Part III, 5.14(c).  If the veteran's 
claim remains denied, she and her 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations, specifically to include 
38 C.F.R. § 3.304(f).  The applicable 
response time should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she is 
notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



